Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daffin US2994280.
Regarding claim 1, Daffin teaches sliding sleeve opening tool (Figure 1, in which this tool is capable of being used to open a sliding sleeve by engagement with 16), which comprises an engaging element 13, a ball seat 6 and a guiding head 21 connected in sequence, wherein the engaging element 13 comprises at least two elastic pawls 15 (wherein spring blades or fingers are the same as elastic pawls since they are elastic in nature and able to return back to their original position, and are operated in the elastic region of a Young’s diagram, rather than undergoing plastic deformation) 

    PNG
    media_image1.png
    268
    703
    media_image1.png
    Greyscale

Figure A: annotated Figure 3
wherein the ball seat is provided with a second fluid channel  (inside diameter of 6) which run through the ball seat, and within the second fluid channel a bearing surface (the frustoconical surface holding ball 19) for bearing a sealing ball 19 is disposed, the second fluid channel being in communication with the first fluid channel; and
the guiding head is provided with a third fluid channel (inside 20) which runs through the guiding head, and the third fluid channel is in communication with the second fluid channel.


Regarding claim 4, a guiding inclined surface (beveled edge at 21) is disposed on an external circumferential surface of an end (top) of the guiding head far from the ball seat.
Regarding claim 5, the third fluid channel comprises a taper hole section (at the top of 20) disposed at an end of the guiding end, and a large-opening end of the taper hole section is far from the ball seat (since it is displaced above the ball seat).
Regarding claim 8, a retaining part 22 is disposed on an inner wall of the first fluid channel close to the seat ball, wherein the retaining part and the bearing surface together with the second fluid channel form a ball cage below the ball, and wherein 20 provides upper caging, and the sealing ball is disposed in the ball cage.
Regarding claim 9, the ball seat has a connection end part (at 23) which is connected to the engaging element, and an annular elastic element 10 is disposed on the connection end part.
Regarding claim 10, a press ring 8 which abuts against the annular ring/annular elastic element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daffin in view of Campbell US2013/0161015.
Daffin teaches the invention substantially as claimed, as described above, but does not teach an inner diameter of the large-opening end of the taper hole section is smaller than an outer diameter of the guiding head, and an end surface is fom1ed between an external circumferential surface of the guiding head and a hole wall of the taper hole section, wherein a longitudinal section of the end surface along an axial direction of the taper hole section is in a circular arc shape; an annular groove which extends circumferentially along the third fluid channel is disposed on an inner wall of the third fluid channel.

It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Daffin in view of Campbell to include the claimed shape of the taper hole to enable engagement for a next tool in the well.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daffin in view of Martin, et al. GB2491140.
Daffin teaches the invention substantially as claimed, as described above, but does not teach a cleaning element is disposed on a lower end of the connection end part.
Martin, et al. teaches that it is known in the art to place a wiper plug 13 (which is necessarily a cleaning element, since it wipes the walls) on a sliding sleeve tool (Figure 2) that includes flexible collet/pawls 11 with o-rings for redundant sealing (Page 7: 15-16).
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Daffin in view of Martin, et al. to include wiper seals (which are necessarily a cleaning element due to the wiping action of these types of seals) as a redundant sealing system.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daffin in view of Campbell and Johnston, et al. US2390372.
	Daffin teaches the invention substantially as claimed, as described above, but does not teach the engaging element is connected to a sliding sleeve in a wellbore and is provided with a rubber barrel ·which can be attached to the sliding sleeve in a ·wellbore after expanding due to extrusion, and an extension element is disposed on an outer wall of the ball seat wherein the extrusion element can be movably disposed on the engaging element and is used for extruding the rubber barrel.
	Campbell teaches the engaging element is connected to a sliding sleeve 14 in a wellbore as described above, to selectively actuate a sliding sleeve in the wellbore ¶0002.
	Johnston, et al. teaches that it is notoriously well-known in the art to have a downhole tool (Figure 2) that includes a packer/rubber barrel 28 (Page 1, right column: 45-47 describes rubber, and is shown as barrel shaped) that can be attached to a sliding sleeve when expanded outwards (and inserted in the sliding sleeve tubular) due to extrusion. An extension element 35 provides axial force and is movably disposed on 15 (when shear pins 38 have been sheared) to extrude the rubber barrel, as described in Page 2, left column: 48-59. 
	It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Daffin in view of Campbell to select to use the tool to engage a sliding sleeve to selectively actuate the sliding sleeve in the wellbore. 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Daffin in view of Johnston, et al. to include a packer/rubber .
Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. Applicant's arguments that Daffin does not teach a guiding inclined surface are refuted. As described above, pawl 16 has downwardly and upwardly inclined surfaces on either side of the body of 16. 
Applicant’s arguments regarding dependent claims are thus similarly refuted.
Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        7/15/2021